In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00387-CV


           IN THE ESTATE OF EUGENIA H. MONTGOMERY, DECEASED

                            On Appeal from the County Court
                                  Potter County, Texas
               Trial Court No. 30436-P, Honorable Nancy Tanner, Presiding

                                   October 7, 2016

                           MEMORANDUM OPINION

                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      On September 30, 2016, appellant, Kirk H. Montgomery, filed a document

entitled “Appellant’s Agreed Motion to Dismiss with Prejudice” that complies with the

requirements of Texas Rule of Appellate Procedure 42.1(a)(1). No decision of this

Court having been delivered to date and without passing on the merits of the appeal, we

grant the motion and, at appellant’s request, dismiss appellant’s appeal. See TEX. R.

APP. P. 42.1(a)(1). The Court further grants the parties’ agreement that costs be taxed

against the party incurring the same. See TEX. R. APP. P. 42.1(d). As appellee has
affirmatively indicated that she does not oppose the dismissal, no motion for rehearing

will be entertained and mandate will issue forthwith.


                                                        Per Curiam




                                            2